                Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
     OPERATING ENGINEERS’ HEALTH AND                              Case No.
12   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA; DAN REDING and JAMES E.                          COMPLAINT
13   MURRAY, Trustees;
14   PENSION TRUST FUND FOR OPERATING
15   ENGINEERS; DAN REDING and JAMES E.
     MURRAY, Trustees;
16
     PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
19   OPERATING ENGINEERS AND
     PARTICIPATING EMPLOYERS PRE-
20   APPRENTICE, APPRENTICE AND
     JOURNEYMEN AFFIRMATIVE ACTION
21   TRAINING FUND; DAN REDING and JAMES
     E. MURRAY, Trustees;
22

23   OPERATING ENGINEERS LOCAL UNION NO.
     3 VACATION, HOLIDAY AND SICK PAY
24   TRUST FUND; DAN REDING and JAMES E.
     MURRAY, Trustees;
25
     OPERATING ENGINEERS LOCAL 3 HEAVY
26
     AND HIGHWAY TRUST; and
27
     OPERATING ENGINEERS LOCAL 3 OF THE
28   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
                                                             1
     COMPLAINT
     Case No.
                                                P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                 Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 2 of 8



 1                  Plaintiffs,

 2          v.
 3   ROCK CRUSHING SOLUTIONS, INC., a
 4   California Corporation; JEREMY ALLEN
     SOILAND, an individual,
 5
                    Defendants.
 6

 7

 8                                                         Parties
 9          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
10   includes the Assistance and Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
11   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the
12   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating
13   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and
14   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund
15   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,
16   Holiday and Sick Pay Trust Fund (which includes the Operating Engineers Local Union No. 3 Vacation,
17   Holiday and Sick Pay Trust Administration Fund) (“Vacation Fund”) (collectively referred to hereinafter
18   as the “Trust Funds”), are employee benefit plans as defined in the Employee Retirement Income
19   Security Act of 1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Dan Reding and James E. Murray are Co-
20   Chairmen of the Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund,
21   and Affirmative Action Training Fund and have authority to act on behalf of all Trustees of those Funds.
22   DAN REDING and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation
23   Fund and have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their
24   fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
25          2.      The Operating Engineers Local 3 Heavy And Highway Trust Is a Trust established under
26   the Labor Management Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).
27          3.      Operating Engineers Local Union No. 3 of the International Union of Operating
28   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor

                                                                2
     COMPLAINT
     Case No.
                                                   P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                   Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 3 of 8



 1   Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited

 2   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not

 3   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action

 4   on its own behalf.

 5            4.     Rock Crushing Solutions, Inc., a California Corporation, and Jeremy Allen Soiland, an

 6   individual, are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C.

 7   § 152(2).

 8                                                   Jurisdiction

 9            5.     Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

10   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

11   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

12   such violations, and seek all other appropriate relief under ERISA.

13            6.     Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

14   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

15            7.     To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

16   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

17   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

18   herein, each of which has a substantial ground in federal jurisdiction.

19                                                        Venue

20            8.     Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

21   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

22   discretion, in the district where the plan is administered, where the breach took place, or where a

23   defendant resides or may be found, and process may be served in any other district where a defendant

24   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

25   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

26   Court.

27            9.     Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
28   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

                                                               3
     COMPLAINT
     Case No.
                                                  P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                   Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 4 of 8



 1   in this district, its duly authorized officers or agents are engaged in representing employee members in

 2   this district, and the claims arise in this district.

 3                                                Intradistrict Assignment

 4           10.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

 5   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

 6   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

 7   fulfill their statutory and contractual obligations to Plaintiffs.

 8                                                Bargaining Agreements

 9           11.     Defendant Rock Crushing Solutions, Inc. entered into the Independent Northern

10   California Construction Agreement (the "Independent Agreement") with the Union, which incorporates

11   the Master Agreement (“Bargaining Agreement”) between the Union and the United Contractors,

12   Associated General Contractors of California, Inc., Industrial Contractors UMIC, Inc., and Northern

13   Alliance of Engineering Contractors. Under the terms of the Independent Agreement, Defendant Jeremy

14   Allen Soiland personally guaranteed all amounts claimed herein. Defendant Rock Crushing Solutions,

15   Inc. also entered into the Material Recycling Agreement and Memorandum Project Agreement with the

16   Union. Both the Material Recycling Agreement and Memorandum Project Agreement incorporate the

17   Bargaining Agreement. The Bargaining Agreement, which incorporates the terms of the Trust

18   Agreements establishing the Trust Funds (“Trust Agreements”), require Defendants to provide employer

19   contributions to Plaintiffs’ Trust Funds, to the Union for union dues, and to the other plans more fully

20   described in the Bargaining Agreement. ERISA Plaintiffs are third-party beneficiaries of the Bargaining

21   Agreements.

22           12.     Under the terms of the Bargaining Agreement, and Trust Agreements incorporated

23   therein, Defendants are required to pay certain contributions to the Construction Industry Force

24   Account; Job Placement Center and Market Area Committee Administration Market Preservation Fund;

25   Operating Engineers Industry Stabilization Trust Fund; and Business Development Trust Fund

26   (including the California Alliance for Jobs) (together referred to herein as “Bargained Plans”). Plaintiffs’

27   Boards of Trustees are assigned under the Bargaining Agreement to receive and administer monies due
28   to these Bargained Plans.

                                                                   4
     COMPLAINT
     Case No.
                                                      P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                     Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 5 of 8



 1             13.     Under the Bargaining Agreement and Trust Agreements, which are incorporated into the

 2   Bargaining Agreement and made binding on Defendants, Defendants are required to regularly pay to

 3   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

 4   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

 5   (15th) day of the month following the month in which hours were worked, and are considered

 6   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 7   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 8   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 9   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

10   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

11   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

12   which payment was due, until paid in full.

13             14.     The Bargaining and Trust Agreements further require Defendants to maintain time

14   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

15   Defendants as is necessary to determine whether Defendants have made full payment of all sums owed

16   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

17   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

18   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

19   Trust Agreements.

20                                                 Factual Allegations

21             15.     Defendants have failed and refused to pay amounts due to Plaintiffs as a result of an audit

22   of Defendant’s payroll records for the period from May 3, 2017 through June 30, 2018. Liquidated

23   damages and interest have been incurred and are owed to Plaintiffs for the unpaid contributions for this

24   period.

25             16.     Defendants have failed to submit contribution reports and payments (if applicable) for

26   hours worked by their employees during the months of May 2019 and June through July 2019.

27   Defendants have failed to pay all contributions reported as due for work performed by their employees
28   for the months of December 2017, January 2018 through March 2018, May 2018, September 2018, and

                                                                 5
     COMPLAINT
     Case No.
                                                    P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                     Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 6 of 8



 1   March 2019, and failed to pay contribution balances for August 2018 and October 2018. Liquidated

 2   damages and interest have been incurred and are owed to Plaintiffs for the unpaid contributions and

 3   partial late-paid contributions for these months, as well as for prior late paid contributions for the

 4   months of July 2017 through November 2017, April 2018, November 2018 through February 2019, and

 5   April 2019.

 6             17.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

 7   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

 8   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

 9   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

10   are any additional amounts due from Defendants.

11
                                          FIRST CAUSE OF ACTION
12                    For Payment of Delinquent Contributions, Interest, Liquidated Damages,
                                  Attorneys’ Fees and Costs Against Defendants
13
               18.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.
14
               19.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
15
     and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreement
16
     and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreement and
17
     Trust Agreements to permit an audit of their records to determine whether they are making full and
18
     prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts
19
     found due as a result of an audit, including audit fees.
20
               20.     In addition, Defendants have a statutory duty to timely make the required payments to
21
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
22
               21.     By failing to make the required payments to Plaintiffs, Defendants breached the
23
     Bargaining and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA §
24
     301(a).
25
               22.     Defendants’ failure and refusal to pay the required contributions was at all times, and still
26
     is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust
27
     Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with
28

                                                                  6
     COMPLAINT
     Case No.
                                                     P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                  Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 7 of 8



 1   knowledge and intent.

 2          23.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 3   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

 4   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 5   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to

 6   refuse to perform as required thereunder.

 7          24.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

 8   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 9   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

10   hardships and advancement of public interest favor ERISA Plaintiffs.

11          25.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

12   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

13   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

14   Agreements, and the law.

15                                                        Prayer

16          WHEREFORE, Plaintiffs pray as follows:

17          1.      For a judgment against Defendants as follows:

18                  (a)      Any contribution reports and unpaid contributions, due at time of Judgment,
19   including those specified above as well as any other contributions determined as due by audit, timecards,

20   or otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

21   pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

22                            i.    To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

23   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

24                           ii.    To the Union in accordance with the Bargaining Agreements.

25                  (b)      Liquidated damages on all late-paid and unpaid contributions in an amount

26   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

27   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
28                  (c)      Interest on all late-paid and unpaid contributions at the rates set in accordance

                                                               7
     COMPLAINT
     Case No.
                                                  P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
                   Case 3:19-cv-05403-LB Document 1 Filed 08/28/19 Page 8 of 8



 1   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

 2   1132(g)(2)(B).

 3           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

 4   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 5   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

 6   Plaintiffs.

 7           3.       For an order,

 8                    (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

 9   terms of the Bargaining Agreements and the Trust Agreements;

10                    (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

11   and,

12                    (c)    enjoining Defendants from disposing of any assets until said terms have been

13   complied with, and from continuation or operation of Defendants’ business until said terms have been

14   complied with.

15           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

16           5.       For such other and further relief as the Court may deem just and proper.

17   DATED: August 28, 2019                                    SALTZMAN & JOHNSON LAW CORPORATION

18
19                                                   By: /S/Michele R. Stafford
20                                                       Michele R. Stafford
                                                         Attorneys for Operating Engineers’ Health And
21                                                       Welfare Trust Fund for Northern California, et al.
22

23

24

25

26

27
28

                                                                 8
     COMPLAINT
     Case No.
                                                    P:\CLIENTS\OE3CL\Rock Crushing Solutions\Pleadings\Complaint\Rock Crushing Solutions - Complaint 082819.docx
